UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1628


CURTIS GLENN MOORER,

                    Plaintiff - Appellant,

             v.

MR. LUTHI; NEW CAROLINA MORTGAGE; CHRISTOPHER EDWARDS;
MOSS & ASSOCIATES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, Chief District Judge. (6:17-cv-01749-RBH)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Curtis Glenn Moorer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Glenn Moorer seeks to appeal the district court’s order denying Moorer’s

motion to withdraw the district court’s reference of Moorer’s civil case to the bankruptcy

court, after the district court adopted the recommendation of the magistrate judge to refer

the case. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Moorer seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of jurisdiction.       We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              DISMISSED




                                            2